Exhibit 10.1

 

DLA Disposition Services — J422

 

 

November 5, 2012

 

Liquidity Services, Incorporated

Mr. William Angrick

1920 L Street, NW, 6th Floor

Washington, DC 20036

 

Dear Mr. Angrick:

 

This letter is provided to inform you of a change in the contract terms set
forth in contract 99-4001-0004 between Liquidity Services, Inc. and DLA
Disposition Services, signed June 9, 2005. Specifically Part II, Section D of
the Scrap Venture Invitation for Bid provides;

 

“The minimum Performance Period for the contract is eighty-four (84) months.
DRMS may exercise options to extend the Performance Period for up to an
additional thirty-six (36) months.”

 

In addition, Article Two, section 4, found in part VI provides;

 

“The basic Performance Period under this contract is eighty-four (84) calendar
months beginning with the date of submission to Purchaser of the initial Pickup
Notice. The Government has the unilateral right to extend that eighty-four (84)
calendar month Performance period for three twelve (12) month option periods by
notice thereof to Purchaser or Contractor.”

 

DLA Disposition Services has determined the additional three twelve (12) month
options that are unilaterally available to the Government for extending the
performance period of contract 99-4001-0004 to be in the best interest of the
Government. Therefore, DLA Disposition Services exercises the second 12-month
option under this provision which will extend the SV contract through June 9,
2014.

 

 

 

Sincerely,

 

 

 

 

 

JODI CULLINGFORD

 

Sales Contracting Officer

 

--------------------------------------------------------------------------------